        Case 5:16-cv-06370-EJD Document 337 Filed 09/27/19 Page 1 of 2



 1 J. Noah Hagey, Esq. (SBN: 262331)
       hagey@braunhagey.com
 2 Matthew Borden, Esq. (SBN: 214323)
       borden@braunhagey.com
 3 Jeffrey M. Theodore, Esq. (SBN: 324823)
       theodore@braunhagey.com
 4 Ronald J. Fisher, Esq. (SBN: 298660)
       fisher@braunhagey.com
 5 BRAUNHAGEY & BORDEN LLP
   351 California Street, Tenth Floor
 6 San Francisco, CA 94104
   Telephone: (415) 599-0210
 7 Facsimile: (415) 276-1808

 8 ATTORNEYS FOR PLAINTIFF
   OPTRONIC TECHNOLOGIES, INC
 9

10

11                            UNITED STATES DISTRICT COURT

12                          NORTHERN DISTRICT OF CALIFORNIA
13

14                                                   Case No: 5:16-cv-06370-EJD-VKD
   OPTRONIC TECHNOLOGIES, INC., d/b/a
15 Orion Telescopes & Binoculars ®, a California     PLAINTIFF OPTRONIC
   corporation,                                      TECHNOLOGIES, INC.’S MOTION TO
16                                                   STRIKE PURPORTED “JOINT”
                 Plaintiff,                          ERRATA PLEADING WITHOUT
17                                                   NOTICE OR CONSENT PURSUANT TO
          v.                                         CIVIL LOCAL RULE 5-1(i)(3) [ECF NO.
18                                                   335]
   NINGBO SUNNY ELECTRONIC CO., LTD.,
19 SUNNY OPTICS, INC., MEADE                         Compl. Filed:         Nov. 1, 2016
   INSTRUMENTS CORP., and DOES 1 - 25,               First Am. Compl.: Nov. 3, 2017
20                                                   Final Pretrial Conf.: Oct. 10, 2019
                 Defendants.                         Trial Date:           Oct. 15, 2019
21

22

23

24

25

26

27

28
                                                                Case No.: 5:16-cv-06370-EJD-VKD
      PLAINTIFF OPTRONIC TECHNOLOGIES, INC.’S MOTION TO STRIKE PURPORTED “JOINT” ERRATA
                  PLEADING FILED BY DEFENDANTS WITHOUT NOTICE OR CONSENT
         Case 5:16-cv-06370-EJD Document 337 Filed 09/27/19 Page 2 of 2



 1          Plaintiff Optronic Technologies, Inc. (“Orion”) moves pursuant to Civil Local Rule 5-

 2 1(i)(3) to strike Defendants’ unnoticed Notice of Errata (the “Errata”, ECF No. 335).

 3          The Errata was filed without prior notice and seeks to replace the entirety of the parties’

 4 Joint Final Pretrial Conference Statement (ECF No. 334). It also lacks any redline showing the

 5 actual proposed changes and Defendants refused to produce a Word version of the document for

 6 comparison.

 7          Civil Local Rule 5-1(i)(3) requires actual concurrence on any purported joint submission.

 8 The Rule applies on its face to the Joint Pretrial Conference Statement, whether as to the original or

 9 a re-filing, such as the Errata. Despite these requirements, Defendants placed Orion’s signature and

10 an attestation of the undersigned counsel to “declare under penalty of perjury” that there has been

11 “concurrence in the filing of this Joint Trial Conference Statement.”

12          Those attestations and declarations are impossible because Orion’s counsel was not

13 informed of the Errata beforehand. And, like a black hole refusing to yield light, Defendants

14 refused to withdraw the pleading to allow Orion to consider the proposed change.

15          Orion respectfully requests that the Court strike ECF No. 335, direct Defendants to provide

16 a competent Word version redline of the proposed Errata, and to meet and confer regarding any

17 future proposed revisions to a joint filing.

18

19 Dated: September 27, 2019                              Respectfully Submitted,

20                                                        BRAUNHAGEY & BORDEN LLP

21
                                                          By:     /s/ J. Noah Hagey
22                                                                J. Noah Hagey, Esq.
23                                                        Attorneys for Plaintiff OPTRONIC
                                                          TECHNOLOGIES, INC. d/b/a Orion
24                                                        Telescopes & Binoculars ®
25

26

27

28
                                                1                Case No.: 5:16-cv-06370-EJD-VKD
       PLAINTIFF OPTRONIC TECHNOLOGIES, INC.’S MOTION TO STRIKE PURPORTED “JOINT” ERRATA
                   PLEADING FILED BY DEFENDANTS WITHOUT NOTICE OR CONSENT
